Mr. Justice Niehaus delivered the opinion of the court. 2. Witnesses, § 209*—when denial of cross-examination proper. In an action for commissions for the sale of real estate, refusal to allow the plaintiff to be cross-examined as to details of his knowledge of the land sold, where he had not testified on such matters in his direct examination, and the purchaser was familiar with the land, held not error. 3. Bbokebs, § 97*—when instruction in action for commissions properly refused as misleading. In an action to recover real estate commissions for a sale alleged to have been made by the owner, as a result of the plaintiff’s efforts following an alleged promise by the owner to pay the plaintiff such commissions after the owner had failed to effect a sale to such purchaser with whom he had originally negotiated, without any introduction by the plaintiff, an instruction making it essential to a recovery that the purchaser should have been originally procured by the plaintiff, held properly refused as misleading. 4. Appeal and ebbob, § 1533*—when error in spelling of word in instruction harmless. Substitution of the word “affect” for “effect” in an instruction, held not reversible error. 5. Bbokebs, § 97*—when instruction on right to recover commissions correct. In an action for commissions for the sale of real estate, an instruction that the plaintiff “is entitled to recover, if he was instrumental in bringing the buyer and seller together,” held correct and not open to the objection that the jury might have inferred that it meant a mere physical bringing together.